Sheldon, J.
If we assume that a writ of mandamus may properly be issued to secure possession of such offices as are here in question, and that these petitions could be brought against the respondent alone although this would involve passing upon the rights of Tobin and Lovely without their being made parties or having any opportunity to be heard, yet we are of opinion that the petitions cannot be maintained.
The rights of all the members of this voluntary association must be settled according to the provisions of the constitution which they have adopted. Reynolds v. Boyal Arcanum, 192 Mass. 150. Accordingly, before these petitioners can invoke the aid of the court to secure them in the offices to which they severally claim to have been elected, it must be shown that they have exhausted the remedies available to them within the association and according to its rules. Oliver v. Hopkins, 144 Mass. 175. Karcher v. Knights of Honor, 187 Mass. 368. Chamberlain v. Lincoln, 129 Mass. 70. The general inspectors of elections have counted and passed upon the ballots cast at the election at which the petitioners claim to have been elected, and have made a majority and a minority report thereof. The general executive board have passed upon these reports, and have ordered a new election. The power of the board to take this action under the circumstances of these cases is disputed, and has been argued with much learning and at considerable length. But we have not found it necessary to pass upon this question ; for if the action of the board was wrong, whether because they had no jurisdiction of the question or because they took an erroneous view of either the law or the facts, there was a further remedy open to the petitioners under the constitution by appeal under § 106 to a convention to be held under § 108. It is impossible to read *453this constitution without seeing plainly that it was intended and purported to supply a full system of government by which the rights of all its members and the rights and duties of all its officers among themselves should be determined and regulated, under the management and control of the general executive board, which, according to § 8, is to decide all questions of usage wherein the constitution is silent, but with a final and complete control in a convention to be held, subject to the desire of a majority of the local unions, in June of each year, or at any other time, upon vote of such a majority. In our opinion, according to the decisions above cited, it was the duty of the petitioners to exhaust their remedy by appeal to such a convention before coming into the courts.

Petitions dismissed.